Citation Nr: 0632787	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of pneumonia.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a left leg injury.

3.  Basic eligibility for Department of Veterans Affairs (VA) 
non service-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The appellant served in the US Army Reserves from December 
1976 to June 1977 with five months of active duty for 
training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's application to reopen his 
previously denied claims of entitlement to service connection 
for residuals of a left leg injury and pneumonia for failure 
to submit new and material evidence.  The RO also continued 
the denial of the appellant's claim for non-service connected 
pension.  


FINDINGS OF FACT

1.  In a decision dated February 1978, the RO denied the 
appellant's claims of service connection for a left leg 
injury and residuals of pneumonia.  He was properly notified 
and did not file an appeal, and that decision became final.

2.  Evidence received since the February 1978 RO decision is 
not new, does not bear substantially and directly on the 
matter at hand; and, is not so significant that it must be 
considered with all evidence of record in order to fairly 
adjudicate the appeal.

3.  The appellant does not have the requisite service for 
receipt of pension benefits as he did not serve on active 
duty during a period of war.


CONCLUSIONS OF LAW

1.  Subsequent to the final February 1978 RO decision, new 
and material evidence has not been presented to reopen the 
claim of service connection for a left leg injury.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).

2.  Subsequent to the final February 1978 RO decision, new 
and material evidence has not been presented to reopen the 
claim of service connection for residuals of pneumonia.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).

3.  The criteria for basic eligibility for VA pension 
benefits are not met. 38 U.S.C.A. § 1521 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1(d), 3.3, 3.6 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
provided with the law and regulations pertaining to the VCAA 
in correspondence dated in July 2004 and August 2004 and he 
was afforded an opportunity to present additional evidence or 
identify evidence that may be relevant to his claims.  
Additionally, in an April 2005 letter, the RO informed the 
appellant of his Board hearing that was scheduled to be held 
at the RO in June 2005.  In a statement received at the RO in 
May 2005, the appellant indicated that he could not attend 
the hearing due to lack of transportation.  The hearing was 
not held and there is no evidence that the appellant 
requested another hearing.  As such, appellate review may 
proceed without prejudice to the appellant. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App 473 (2006) which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because these 
claims are being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the appellant.

New and material evidence

Service connection for residuals of a left leg injury and 
pneumonia was denied by the RO in February 1978.  There was 
no appeal of this decision, and it became final. Therefore, 
the laws and regulations governing finality and reopening of 
a previously disallowed claim are pertinent in the 
consideration of the current claim for residuals of pneumonia 
and a left leg injury.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  The regulation defining 
new and material evidence, found at 38 C.F.R. § 3.156(a) was 
revised and applies only to a claim to reopen a finally 
decided claim that was received on or after August 29, 2001.  
38 C.F.R. § 3.159(c).  As this claim to reopen the issue of 
entitlement to service connection for a left leg injury and 
pneumonia residuals was received in March 2004, the revised 
definition of new and material evidence is applicable.

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).

At the time of the RO decision in February 1978, denying 
service connection for a disability of left leg and pneumonia 
residuals, the evidence considered included the appellant's 
statements about his in-service pneumonia and left leg 
injury, reports of medical history and examination dated in 
October 1976 and May 1977, and a September 1977 VA 
examination report.  

The Board noted that the RO made several attempts to obtain 
the appellant's reserve medical records and records from Fort 
Dix where he claimed to have been treated for a left leg 
injury in January 1977 and pneumonia in February 1977.  A 
written notation in a report of contact and deferred rating 
action, both dated in February 1978, reflect that the only 
service medical record on file was the separation examination 
report and that receipt of the entrance examination report 
did not change the disposition of the February 1978 rating 
action.  

The appellant's October 1976 entrance examination was 
negative for any findings related to the respiratory system 
or lower extremities.  On report of medical history in 
October 1976, the appellant indicated he had asthma and a 
hernia.  In a May 1977 report of medical examination, the 
examiner noted scars of the left arm and right knee.  A May 
1977 chest x-ray study revealed an elevation of the right 
hemidiaphragm with some tenting with increased density in the 
right cardiophrenic region.  A follow-up chest x-ray study 
was completed later that month and showed no significant 
abnormalities.  

On VA examination in September 1977, the appellant reported 
injuring his left leg in January 1977 during basic training.  
He received no medical treatment and no x-ray studies were 
taken.  He reporting having pneumonia in February 1977 and 
was hospitalized for a 1-month period.  He reported current 
symptoms of shortness of breath, cough, and left leg pain 
upon prolonged sitting or walking.  

On musculoskeletal examination, slight tenderness below the 
left patella on movement was noted.  There were no objective 
findings of redness, swelling, crepitation, heat, or fluid in 
the left knee.  Asymptomatic scars were observed on both 
knees.  Examination of the cardiovascular and respiratory 
systems was noted to be normal and clear.  The diagnosis was 
injury to the left knee with slight residual tenderness and 
status post pneumonia with negative chest x-ray study.  

There were no post-service medical records that documented 
the presence of any diagnosed left leg injury residuals or 
pneumonia residuals.  

On this basis, the RO denied the claim of entitlement to 
service connection for residuals of a left leg injury or 
pneumonia.  Notice of the denial and the claimant's appellate 
rights were sent to the appellant in correspondence dated in 
February 1978. The appellant did not file a timely appeal of 
this decision and it became final.

The medical evidence submitted since the February 1978 rating 
action are essentially cumulative and redundant of 
information previously considered and show only that the 
appellant's diagnosed prostate cancer was in complete 
remission.  The Board notes that the prostate cancer is 
unrelated to the issues on appeal.  The appellant reported 
receiving treatment for high blood pressure in April 2004, 
but again, this condition is unrelated to the issues on 
appeal.  He submitted evidence of receipt of Social Security 
Administration (SSA) disability benefits for a back disorder 
that had its onset in November 1998.  However, these records 
are also unrelated to the claimed left leg injury and 
pneumonia residuals.  There is no additional objective 
medical evidence that relates to any current left leg or 
respiratory condition to military service.  

The appellant's written statements are essentially cumulative 
of prior statements previously considered by VA in 
conjunction with his original claim for VA compensation for 
residuals of a left leg injury and pneumonia.  The 
appellant's current contentions that his left leg injury and 
pneumonia were due to injury in service are essentially 
identical to prior contentions alleging the same that have 
already be considered on their merits by VA in its final 
rating decision of February 1978. 

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking a chronic residual disability of a 
left leg injury or pneumonia to the appellant's period of 
service.  The medical reports and written testimonial 
evidence do not offer any new probative information and are 
merely cumulative of evidence already of record.  
Accordingly, a basis to reopen the claim of service 
connection for a left leg injury and residuals of pneumonia 
has not been presented.


Non-service connected pension

Under the applicable criteria, VA shall pay non-service-
connected pension to each veteran of a period of war who 
meets the service requirements of this section (as prescribed 
in subsection (j) of this section), and who is permanently 
and totally disabled from non-service-connected disability 
not the result of his willful misconduct.  38 U.S.C.A. § 
1521(a).

A veteran meets the service requirements if he served in the 
active military, naval, or air service (1) for 90 days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A.     § 1521(j). 

The Korean conflict is a recognized period of war, and 
encompasses the period from June 27, 1950 through January 31, 
1955, inclusive. 38 C.F.R. § 3.2(e).  The Vietnam era is 
another recognized period of war, and encompasses the period 
from February 28, 1961 to May 7, 1975, inclusive, in the case 
of a appellant who served in the Republic of Vietnam during 
that period; and the period from August 5, 1964 to May 7, 
1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  
There is no recognized period of war between the Korean 
conflict and the Vietnam era.

The term ''veteran'' means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
The term ''active duty'' means full-time duty in the Armed 
Forces, other than active duty for training.  The term 
''active duty for training'' means full-time duty in the 
Armed Forces performed by reserves for training purposes.  
The term ''inactive duty training'' means duty (other than 
full-time duty) prescribed for reserves.  38 U.S.C.A. § 101. 

The term ''active military, naval, or air service'' includes 
(A) active duty; (B) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; and (C) any period of inactive duty training during 
which the individual concerned was disabled or died (i) from 
an injury incurred or aggravated in line of duty; or (ii) 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101.

Implementing VA regulations provide the same definition of a 
"veteran" as cited above, and specify that non-service-
connected pension is a benefit payable to "veterans."  38 
C.F.R. §§ 3.1(d), 3.3(a). 

In this case, the appellant's Form DD-214 reflects service in 
the US Army Reserves from December 29, 1976 to October 31, 
1979 with a 5-month, 20-day period of ACDUTRA.  Even assuming 
his period of ACDUTRA started as early as  December 1976, his 
service dates fall within a period of peacetime.  As such, 
the appellant did not serve during a period of war.  Although 
he has argued that he is eligible for pension benefits on the 
basis of his income, the requirement of wartime service is a 
prerequisite to any consideration of need based on income.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Since the record indisputably shows that 
the appellant's active service occurred entirely outside of 
any recognized period of war, and as the record does not 
show, nor does the appellant contends, that he actually 
served during a period of war, or in Vietnam, there is no 
basis for the appellant's claim for entitlement to VA 
nonservice-connected pension benefits.  

There is no provision of law or regulation that provides for 
the payment of pension on the basis of peacetime service, 
even if the discharge was due to a disease or disability 
during such service.  In this regard, the appellant has 
claimed entitlement to service connection for a left leg 
injury and residuals of pneumonia.  However, service 
connection for those claims has been denied.  VA cannot pay 
benefits unless authorized by Congress.  OPM v. Richmond, 496 
U.S. 414, 426 (1990).

There is nothing to change the fact that, the appellant, had 
no wartime service and is thus ineligible for pension 
benefits.  See 38 U.S.C.A. § 1521(j).  As the law is 
dispositive of the appellant's claim for nonservice-connected 
pension benefits, the claim must be denied for lack of legal 
merit.  Sabonis, supra.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a left leg injury, the 
appeal is denied.

As new and material evidence has not been submitted to reopen 
the claim of service connection for residuals of pneumonia, 
the appeal is denied.

Entitlement to VA nonservice-connected disability pension 
benefits is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


